Title: From George Washington to George Cabot, 7 September 1795
From: Washington, George
To: Cabot, George


          (Private & confidential)
         
          
            Dear Sir,
            Philadelphia 7th Septr 1795
          
          The enclosed letters (which after reading, be so good as to return to me) will be the best appology I can offer for the liberty I am about to take & for the trouble, if you comply with my request—it must necessarily give.
          To express all the sensibility wch has been excited in my breast by the receipt of young Fayettes letter—from the recollection of his fathers merits, services and sufferings—from my friendship for him—and from my wishes to become a friend & father to his Son; are unnecessary. Let me in a few words, declare that I will be his friend; but the manner of becomg so considering the obnoxious light in which his father is viewed by the French government, and my own situation, as the Executive of the U. States, requires more time to consider in all its relations—than I can bestow on it at present—the letters not having been in my hands more than an hour, and I myself on the point of setting out for Virginia to fetch my family back whom I left there about the first of August.
          The mode which, at the first view, strikes me as the most eligable to answer his purposes & to save appear[ance] is, 1. to administer all the consolation to young Gentleman that he can derive from the most unequivocal assurances of my standing in the place of and becoming to him, a Father—friend—protector— and supporter. but 2dly for prudential motives, as they may relate to himself; his mother and friends, whom he has left behind; and to my official character it would be best not to make these sentiments public; of course, that it would be ineligable, that he should come to the Seat of the genl government where all the foreign characters (particularly that of his own nation) are residents, until it is seen what opinions will be excited by his arrival; especially too as I shall be necessarily absent five or Six weeks from it, on business, in several places—3. considering how important it is to avoid idleness & dissipation; to improve his mind; and to give him all the advantages which education can bestow; my opinion, and my advice to him is, (if he is qualified for admission) that he should enter as a student at the University in Cambridge altho’ it shd be for a short time only. The

expence of which, as also of every other mean for his support, I will pay; and now do authorise you, my dear Sir, to draw upon me accordingly; and if it is in any degree necessary, or desired that Mr Frestel his Tutor should accompany him to the University, in that character; any arrangements which you shall make for the purpose—and any expence thereby incurred for the same, shall be born by me in like manner.
          One thing more, and I will conclude: Let me pray you my dear Sir to impress upon young Fayette’s mind, and indeed upon that of his tutors, that the reasons why I do not urge him to come to me, have been frankly related—& that their prudence must appreciate them with caution—My friendship for his father so far from being diminishd has encreased in the ratio of his misfortunes—and my inclination to serve the Son will be evidenced by my conduct reasons wch will readily occur to you, & wch can easily be explained to him will acct for my not acknowledging the receipt of his—or Mr Frestel’s Letter. With sincere esteem & regard I am—Dear Sir Your Obedt & obliged
          
            Go: Washington
          
          
            P.S. You will perceive that Lafayette has taken the name of Motier. Whether it is best he should retain it and aim at perfect concealment—or not, depends upon a better Knowledge of circumstances than I am possessed of, and therefore I leave this matter to your own judgment after a consultation with the parties.
          
        